Citation Nr: 0426125	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  02-03 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date earlier than April 14, 
2000, for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Evaluation of post-traumatic stress disorder, currently 
rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cherry, Counsel



INTRODUCTION

The veteran served on active duty from May 1966 to April 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Houston, Texas in which the RO granted service 
connection for PTSD, effective April 14, 2000, and assigned a 
50 percent disability rating, effective that same date.  In 
December 2003, the Board remanded the claim to the Appeals 
Management Center in Washington, DC for consideration of the 
Veterans Claims Assistance Act of 2000 (VCAA).

In an April 2002 statement, the veteran raised the issues of 
whether there were clear and unmistakable errors (CUE) in a 
March 1991 rating decision denying service connection for 
PTSD and a December 1992 denial of service connection for 
PTSD.  The claims of CUE are not inextricably intertwined 
with the issue of earlier effective date for the grant of 
service connection for PTSD because an earlier effective date 
claim flows directly from the award of service connection 
whereas a CUE claim is premised upon an error in a prior, 
final adjudication.  Phillips v. Brown, 10 Vet. App. 25, 33 
(1997).  In other words, issues of CUE and earlier effective 
date are separate claims to be decided on their own merits.  
Id.  These issues are referred to the RO.


FINDINGS OF FACT

1.  In a March 1991 rating decision, the RO denied service 
connection for PTSD.  In April 1991, the veteran was notified 
of that decision and was given his appellate rights and 
procedures.  He did not appeal that decision.

2.  In December 1992, the RO denied service connection for 
PTSD.  

3.  In June 1993, the veteran filed a notice of disagreement 
with the December 1992 denial.

4.  In October 1994, the RO mailed a statement of the case to 
the veteran's then-current address.  The veteran did not file 
a substantive appeal in response to the statement of the 
case.

5.  On April 14, 2000, the RO received a statement from the 
veteran claiming that he had PTSD and indicating that he 
wanted to reopen his claim for service connection for that 
disorder.

6.  There is no evidence earlier than April 14, 2000, 
establishing an informal or formal claim to reopen the claim 
of service connection for PTSD.

7.  PTSD has resulted in a total occupational and social 
impairment.


CONCLUSIONS OF LAW

1.  The legal criteria have not been met for an effective 
date prior to April 14, 2000, for the grant of service 
connection for PTSD.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2003).

2.  The criteria for a 100 percent disability rating for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this case, the veteran challenged the 
evaluation and effective date of the grant of service 
connection in his notice of disagreement to the July 2001 
rating decision granting compensation for that disorder.  If, 
in response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA received a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-2003 (Dec. 22, 2003).

The Board finds that the requirements of section 7105(d) have 
been met, as a statement of the case pertaining to the issues 
of the evaluation and effective date was sent to the veteran 
after the receipt of his notice of disagreement.  

As for providing section 5103(a) notice, only after the July 
2001 rating action was promulgated did the AMC, in January 
2004, provide notice to the veteran regarding what 
information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the veteran, and what information and evidence 
will be obtained by VA. 

The agency of original jurisdiction (AOJ) provided the 
veteran a July 2001 rating decision and statements of the 
case (SOC) in March and August 2002 that included a summary 
of the evidence, the applicable law and regulations and a 
discussion of the facts of the case.  These gave notice as to 
the evidence generally needed to substantiate his claims.  
The AMC wrote to the veteran in January 2004 regarding the 
notification of the passage of the VCAA and the obligations 
of VA with respect to the duty to assist and duty to notify 
regarding the information and evidence necessary to 
substantiate his claims.  Specifically, the veteran was 
notified that VA has a duty to assist him in obtaining 
evidence necessary to substantiate his claims.  The veteran 
was notified that he should identify medical treatment and 
that VA would request identified medical evidence.  The AMC 
fully complied with the directives of the December 2003 Board 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the veteran in January 2004 was 
not given prior to the first AOJ adjudication of the claims, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Proper process has been provided.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A ; 38 C.F.R. § 3.159(c).  The Board notes that 
during the entire period of the veteran's claim, he has been 
incarcerated.  The United States Court of Appeals for 
Veterans Claims (Court) has indicated that, even though 
incarcerated, a veteran should be accorded the same 
assistance as his fellow, non- incarcerated veterans.  See 
Bolton v. Brown, 8 Vet. App. 185 (1995); Wood v. Derwinski, 1 
Vet. App. 406 (1991).  Records pertinent to the current claim 
in the possession of the Federal government - past treatment 
records with the military and VA medical records - have been 
obtained.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  In addition, the veteran was afforded three 
comprehensive VA compensation examinations regarding PTSD.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
has identified private and non-VA medical treatment, and 
these records were submitted directly to VA.  The veteran has 
not identified any recent treatment by VA or any other 
source.  In addition, the July 2001 rating decision and the 
March and August 2002 Statements of the Case informed the 
veteran of the evidence in the possession of VA.  As it 
appears that VA has obtained all pertinent evidence, there is 
no duty to notify the veteran of an inability to obtain 
identified records.  See 38 U.S.C.A. § 5103A(b)(2), (3); 38 
C.F.R. § 3.159(e).

Additionally, in the January 2004 VCAA letter, the veteran 
was informed that he may submit any evidence showing an 
increase in severity of his PTSD.  Therefore, the veteran was 
in essence told to submit any evidence in his possession that 
pertains to the claim of an increased evaluation.  In that 
regard, in a February 2004 response, the veteran indicated 
that he had submitted all evidence, to include medical 
records, in his possession.  Therefore, any lack of an 
explicit request to submit any evidence in the veteran's 
possession is a harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

By a July 2004 letter, the AMC informed the veteran that his 
case was being forwarded to the Board and, in effect, that VA 
would not undertake any further development in his claims.  
Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of the claims decided below.

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claims.  38 
U.S.C.A. 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

B.  Earlier Effective Date for Grant of Service Connection

1.  Factual Background

In December 1979, the service department sent the veteran's 
service medical records to the RO; they received them in 
January 1980.  In January 1991, the RO received the veteran's 
service personnel records from the service department.

In a March 1991 rating decision, the RO denied service 
connection for PTSD.  That rating decision reflects that the 
evidence of record included the veteran's service medical 
records and service personnel records.  The AOJ noted that 
PTSD was not shown.  In April 1991, the veteran was notified 
of that decision and was given his appellate rights and 
procedures.  He did not appeal that decision.

In August 1992, the service department, in a response to a 
request for entrance and separation examinations, noted that 
they sent the veteran's service medical records to the RO in 
December 1979.  In a September 1992 development letter, the 
RO stated that it had requested the veteran's service medical 
records from the service department and that if he had any 
service records in his possession, he should submit them to 
the RO.
 
In December 1992, the RO notified the veteran of the denial 
of service connection for PTSD and that he could appeal.  In 
June 1993, the veteran filed a notice of disagreement with 
the 1992 denial.  In July 1994, the denial of service 
connection for PTSD was confirmed and continued.  In August 
1994, the RO mailed a statement of the case to the veteran's 
last known address.  In October 1994, the veteran alleged 
that he did not receive the statement of the case because he 
was incarcerated and no longer living at his old address.  He 
asserted that the new occupants at his old residence must 
have discarded his mail.  He asked that a copy of the 
statement of the case be mailed to his current address.  
Later that month, it was indicated that a statement of the 
case was mailed to the veteran's then-current address.  The 
veteran did not file a substantive appeal in response to the 
statement of the case.

On April 14, 2000, the RO received a statement from the 
veteran claiming that he had PTSD and indicating that he 
wanted to reopen his claim for service connection for that 
disorder.

In an April 2002 statement, the veteran argued that the RO 
failed in its duty to assist him when it denied his claims in 
the early 1990s.  In particular, he alleged that the 
September 1992 development letter proved that his service 
medical records were not of record at the time of the March 
1991 rating decision.  He also stated that he did not file a 
substantive appeal with regard to the December 1992 denial 
because of his personal problems at that time due to his 
service-connected disorder.  He noted that in August 1994 he 
killed a friend and had been incarcerated ever since.  

2.  Effective Date

Generally, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  The applicable laws and regulations governing the 
effective dates for compensation provide that the effective 
date is the date following separation from active service, if 
the claim is received within one year after separation from 
service; otherwise, the effective date is based on the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2).  The effective 
date of an award of disability compensation based on new and 
material evidence that is not service medical records and is 
received after a final disallowance shall be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(q)(1)(ii).  The effective date of an award of 
disability compensation based on new and material evidence 
that is service medical records shall be the date of 
evaluation (since it is considered that these records were 
lost or mislaid) or the date of receipt of claim on which the 
prior evaluation was made, whichever is later, subject to the 
rules on original claims filed within one year after 
separation from active service.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(q)(2).  The effective date based on a reopened 
claim under the provisions of 38 C.F.R. §§ 3.109, 3.156, 
3.157, and 3.160(e) shall be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(r).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary.  
38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2003).  A claim is a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit.  The date 
of receipt is the date on which VA receives a claim.  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992); 38 C.F.R. 
§ 3.1 (2003).  Any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA may be considered an informal claim.  
38 C.F.R. § 3.155(a) (2003).  An informal claim must identify 
the benefit sought.  Id.  Upon receipt of an informal claim 
and if an formal claim has been filed, an application form 
will be forwarded to the claimant for execution.  Id.  The 
date of claim will be the date of receipt of the informal 
claim if a formal claim is filed within a year from the date 
that the application was sent to the claimant.  Id.  38 
U.S.C.A. § 5101(a) is a clause of general applicability and 
mandates that a claim must be filed in order for any type of 
benefit to accrue or be paid.  Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998).  

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302(a)(2003).  Appellate review of an RO decision is 
initiated by a timely filed notice of disagreement and 
completed by a timely filed substantive appeal after a 
statement of the case is furnished.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.200 (2003).  A substantive appeal consists of 
a properly completed VA Form 9 "Appeal to the Board of 
Veterans' Appeals," or correspondence containing the 
necessary information.  38 C.F.R. § 20.202 (2003).  It must 
be filed within 60 days of the date that the agency of 
original jurisdiction mails the statement of the case to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b).  

3.  Analysis

In this case, the veteran did not perfect an appeal on either 
the March 1991 rating decision or the December 1992 denial.  
It was indicated that the RO remailed the statement of the 
case in October 1994 to his then-current address.  The 
veteran has not alleged that he did not receive that 
statement of the case.  In any event, it is presumed that the 
RO did in fact mail it to the then-current address, and there 
is no clear evidence to the contrary.  See Warfield v. Gober, 
10 Vet. App. 483 (1997).  The veteran has argued that he did 
not perfect an appeal on the December 1992 denial because of 
his PTSD.  In that regard, the veteran did not request an 
extension of time to file his substantive appeal.  See 
38 C.F.R. § 20.303 (2003).  Also, the fact that the veteran 
had personal problems at the time of when the August 1994 
statement of the case was issued does not vitiate the 
finality of the December 1992 denial.  In other words, there 
is no exception in the laws and regulations governing 
finality of a RO determination based on a claimant's mental 
status.  See generally 38 C.F.R. Part 20 (2003).  The Board 
is aware that time limits may be extended for good cause.  
38 C.F.R. § 3.109 (2003).  However, the veteran has not 
established good cause or why the requested action could not 
have been taken during the original time period or sooner 
than it was.  The veteran's statements are broadly based and 
do not establish good cause.  Although the veteran has argued 
that the RO failed to assist him in developing his claim 
prior to the March 1991 rating decision and December 1992 
denial, a breach of the duty to assist a veteran does not 
vitiate the finality of a RO decision.  Cook v. Principi, 318 
F.3d 1334 (Fed. Cir. 2002).  In short, the March 1991 rating 
decision and the December 1992 denial are final.  See 
38 U.S.C.A. § 7105.

The veteran has also argued that there was CUE based on a 
failure to assist in the March 1991 rating decision and the 
December 1992 denial.  As noted above in the introduction 
section of this decision, those claims are separate from the 
issue on appeal and the Board does not have to further 
address that matter.  See Phillips, 10 Vet. App. at 33.  

The veteran has claimed that the September 1992 development 
letter proves that his service medical records were not of 
record at the time of the March 1991 rating decision.  The 
writer of the September 1992 development letter, however, was 
simply  mistaken in his belief that service medical records 
were not of record because in January 1980 the RO received 
the veteran's service medical records from the service 
department.  In August 1992, the service department confirmed 
that it had already mailed the service medical records to the 
RO.  Therefore, 38 C.F.R. § 3.400(q)(2) is not applicable.

His claim of service connection for PTSD that was received by 
the RO on April 14, 2000, constituted a reopened claim.  As 
such, when the RO granted service connection, the earliest 
possible date for the assigned effective date was April 14, 
2000, the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(q).  

The record does not reflect, nor does the veteran allege, 
that there was another claim, formal or informal, submitted 
during the period between when the December 1992 denial 
became final and the April 14, 2000, claim.  Accordingly, 
there is no basis in the law for an effective date prior to 
April 14, 2000, for the grant of service connection for PTSD.

C.  Evaluation of PTSD

1.  Factual Background

Private and VA medical records reflect the veteran's history 
of violence to himself and others.  

The veteran was afforded a VA examination in September 2000.  
It was noted that the veteran was currently incarcerated 
because of a first-degree murder conviction.  The veteran 
reported that he had a confrontation with others in prison in 
which he had to back down from the confrontation.  He stated 
that while his instinct was to hurt inmates who deliberately 
startle him, he did not actually want to hurt them.  With 
regard to his criminal history while not in prison, he noted 
that he had murdered two individuals, had shot another 
individual, and had attacked a lot of other individuals.  He 
said that he had a reputation in prison of being someone who 
should not be angered.  He stated that he had threatened an 
officer and had been in numerous fights.  He reported that he 
worked in the laundry facility two and half hours a day.  He 
admitted to having heard voices telling him to hurt himself, 
with the last time being a month ago.

Mental status evaluation revealed that the veteran was neatly 
groomed.  His wrists were handcuffed together.  He was 
cooperative, and his speech was fluent at a normal rate and 
rhythm.  His mood was suspicious and depressed.  His affect 
was constricted and limited to a negative affect.  His 
affect, however, was appropriate to his expressed thoughts, 
and no lability of affect was noted.  His thought process was 
coherent.  He reported command hallucinations within the past 
month and recent suicidal ideations without intention or 
plan.  He, however, did not currently have any specific 
ideas, intentions or plans of harming himself or others.  He 
was awake, alert and oriented.  He could repeat three words 
immediately but only two words after five minutes.  He could 
perform serial seven subtractions but could not repeat "no 
ifs ands or buts."  His fund of information was impaired.  
He was able to give an abstract interpretation of a proverb.  
The Axis I diagnoses were PTSD, intermittent explosive 
disorder, psychotic disorder not otherwise specified, and a 
history of polysubstance abuse.  A Global Assessment of 
Functioning (GAF) score of 40 was assigned for current 
impairment.  The examiner noted that the veteran appeared 
competent for VA purposes.

The veteran underwent another VA examination in May 2001.  It 
was indicated that the veteran was still incarcerated.  He 
reported that he was very jumpy and ready to hurt people 
right away.  He stated that he now worked by himself in the 
mechanic department.  He indicated that he had gotten into 
many fights, but that he was trying to control his temper 
because he would like to eventually be paroled.  He denied 
having had any suicidal ideation in the past six months.

Mental status examination revealed that the veteran was 
neatly groomed.  His wrists were handcuffed together.  He was 
cooperative, and his speech was fluent at a normal rate and 
rhythm.  His mood was initially somewhat less suspicious than 
the last VA examination, but he was depressed and angry.  His 
affect was limited to a negative affect, but it was 
appropriate to his expressed thought and was somewhat labile.  
His thought process was coherent.  He reported hallucinations 
telling him that "they are out to get him" and reported a 
past history of suicidal ideation.  He currently had no 
specific ideas, intentions or plans of harming himself or 
others.  He was awake, alert and oriented.  He scored 28 out 
of 30 on the Folstein mini mental status examination.  His 
fund of information was mildly impaired.  He was able to give 
an abstract interpretation of a proverb.  The Axis I 
diagnoses were PTSD, intermittent explosive disorder, 
psychotic disorder not otherwise specified, and a history of 
polysubstance abuse.  A GAF score of 40 was assigned for 
current impairment.  The examiner noted that the veteran 
appeared competent for VA purposes.  The examiner indicated 
that the veteran's psychiatric condition was essentially 
unchanged since the last VA examination.  The examiner opined 
that based on the two felony convictions and history of 
substance abuse, it was doubtful that the veteran would ever 
again be gainfully employed in the competitive market.

In a May 2002 addendum, the VA examiner, who conducted the 
September 2000 and May 2001 VA examinations and would later 
conduct another VA examination in August 2002, indicated that 
she said at the end of the dictation of the report of the May 
2001 examination that the veteran can be rated and that for 
security reasons, the case should be closed to avoid 
additional trips from the Texas Department of Corrections to 
the VA medical center in Houston, Texas.  She reiterated that 
for security reasons, the veteran's case should be closed to 
prevent additional trips from his correctional facility to 
the VA medical center.

In the report of the VA examination in August 2002, it was 
noted that the veteran was still incarcerated.  Mental status 
examination revealed that the veteran was neatly groomed.  
His wrists were handcuffed together.  He was cooperative, and 
his speech was fluent at a normal rate and rhythm.  The 
veteran's mood was significantly less suspicious than during 
his first VA examination, but he remained irritable and 
depressed.  His affect was constricted and limited to a 
negative affect.  At times during the interview, he became 
tearful and his affect was less labile than when previously 
seen.  His thought process was coherent.  He denied visual or 
auditory hallucinations.  He reported suicidal ideation in 
the recent past, but at the time of the interview, he was 
without any specific ideas, intentions or plans of harming 
himself or others.  He was awake, alert and oriented.  He 
scored 28 out of 30 on the Folstein mini mental status 
examination.  His fund of information was mildly impaired.  
He was able to give an abstract interpretation of a proverb.  
The Axis I diagnoses were PTSD, intermittent explosive 
disorder, psychotic disorder not otherwise specified in 
partial remission, and a history of polysubstance abuse.  A 
GAF score of 40 was assigned for current impairment.  The 
examiner noted that the veteran was competent for VA 
purposes.

2.  Legal Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The veteran's disability is rated under Diagnostic Code 9411, 
which is the code applicable for PTSD.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

The rating criteria provides a 50 percent rating for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

Although the GAF score does not fit neatly into the rating 
criteria, the GAF score is evidence, which the United States 
Court of Appeals for Veterans Claims (Court) has noted to be 
of importance.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  
The GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness." Diagnostic and Statistical Manual of 
Mental Disorders (DSM IV) 32 (4th ed. 1994).  A GAF score 
between 31 and 40 is defined as "Some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work . . .)."  Id; see also Cathell v. 
Brown, 8 Vet. App. 539 (1996).

The Court issued important guidance in the application of the 
current psychiatric rating criteria.  Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  The Court held that the specified 
factors for each incremental rating were examples, rather 
than requirements, for a particular rating.  Id. at 442.  The 
Court also stated that the analysis should not be limited 
solely to whether the claimant exhibits the symptoms listed 
in the rating scheme and that it is appropriate for a rating 
specialist to consider factors outside the specific rating 
criteria in determining the level of occupational and social 
impairment.  Id.

When it is not possible to separate the effects of a service-
connected disorder from a nonservice-connected disorder, the 
principle of reasonable doubt dictates that such signs and 
symptoms be attributed to the service-connected disorder.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998).

3.  Analysis

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim - a practice known 
as "staged rating."  In this case, the condition has not 
changed and an uniform evaluation, rather than a "staged 
rating," is warranted.

A review of the totality of the evidence shows that the 
veteran has a total occupational and social impairment.  He 
has had suicidal ideation and an extensive history of 
violence towards others, including while being incarcerated.  
Specifically, he has killed two people and has gotten into 
fights in prison.  He had to be handcuffed during all three 
VA examinations.  The VA examiner stated in May 2001 and May 
2002 that for security reasons, the veteran's case should be 
closed to prevent additional trips from the Texas Department 
of Corrections to the VA medical center in Houston, Texas.  
Also, a GAF score of 40 has been consistently assigned for 
current functioning, which reflects some impairment in 
reality testing or communications or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.  See DSM IV at 32.  Although an 
intermittent explosive disorder and a psychotic disorder, 
nonservice-connected psychiatric disorders, have been 
diagnosed, it is not possible to separate the effects of PTSD 
from those two nonservice-connected disorders.  Therefore, 
all of the veteran's signs and symptoms are attributable to 
his PTSD.  Mittleider, 11 Vet. App. at 182.  Overall, the 
record reflects that the PTSD is manifested by a total 
occupational and social impairment due to symptoms such as 
being in persistent danger of hurting himself or others.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411; Mauerhan, 16 Vet. 
App. at 442.  Therefore, the Board finds that a 100 percent 
disability rating is warranted.

Although the veteran's PTSD is 100 percent disabling, the 
Board noted that when a veteran is rated at 20 percent or 
more, he or she shall receive during a period of 
incarceration the rate of compensation payable under 
38 U.S.C.A. § 1114(a), which is 10 percent.  See 38 U.S.C.A. 
§ 1114(a)(West 2002); 38 C.F.R. § 3.665 (2003).






ORDER

An effective date prior to April 19, 2000, for the grant of 
service connection for PTSD is denied.

A 100 percent disability rating for PTSD is granted, subject 
to controlling regulations applicable to the payment of 
monetary benefits.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



